DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a transmitter device for a wireless charging system, comprising: an antenna component configured to transmit electromagnetic waves toward a wireless power receiver, the antenna component having at least two conductive plates positioned on a same plane and a feed line between the at least two conductive plates, wherein: one of the at least two conductive plates and the feed line form a monopole antenna configured to transmit electromagnetic waves in a first frequency range, wherein the feed line and the two conductive plates extend in the same plane and the feed line is perpendicular to an edge of the one of the at least two conductive plates within the same plane the at least two conductive plates are positioned such that a gap exists between the at least two conductive plates, thereby forming a capacitor, and the at least two conductive plates, the feed line, and the capacitor form a loop antenna configured to transmit electromagnetic waves in a second frequency range; an integrated circuit configured to control operation of the antenna; and a transmission line coupling the antenna to the integrated circuit.
Regarding claims 2 – 19, and 21, the claims are dependent upon claim and are therefore allowable.
Regarding claim 20, the prior art does not teach or suggest the combination of wherein, inter alia, a receiver device for a wireless charging system, comprising: an antenna component configured to receive electromagnetic waves from a wireless power transmitter, the antenna component having at .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Argument/Remarks, filed 12/09/2020, with respect to claims 1 - 21 have been fully considered and are persuasive.  The rejection of claims 1 - 21 has been withdrawn. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859